UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 23, 2010 Kaman Corporation (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation) 0-1093 06-0613548 (Commission File Number) (IRS Employer Identification No.) 1332 Blue Hills Avenue, Bloomfield, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 243-7100 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01Regulation FD Disclosure. From time to time, members of the Company’s senior management present information about the Company to investors.A copy of the investor presentation dated March 23, 2010 is attached as Exhibit 99.1.Such material may be presented to investors in the future. The information in this Item 7.01, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section and shall not be deemed incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 8.01Other Events. On March 23, 2010,the Company issued a press release regarding first quarter 2010 financial performance expectations in light of a supplied component issue that will prevent planned first quarter deliveries under the Aerospace segment’s Joint Programmable Fuze (JPF) program.The Company’s press release dated March 23, 2010 is attached as Exhibit 99.2. Item 9.01Financial Statements and Exhibits (c)Exhibits The following documents arefurnished asExhibits pursuant to Items 7.01 and 8.01 hereof: Exhibit 99.1 - Investor Presentation dated March 23, 2010. Exhibit 99.2 - Press Release of the Company dated March 23, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KAMAN CORPORATION By: /s/ William C. Denninger William C. Denninger Senior Vice President and Chief Financial Officer Date: March 23, 2010 3 KAMAN CORPORATION AND SUBSIDIARIES Index to Exhibits Exhibit Description Investor Presentation dated March 23, 2010 Attached Press release dated March 23, 2010 Attached 4
